Citation Nr: 1723746	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a fractured lumbar spine with degenerative disc disease (DDD), to include diagnosed spinal stenosis.  

2.  Entitlement to service connection for a right knee disability, to include degenerative joint disease (DJD).  

3.  Entitlement to service connection for a left knee disability, to include DJD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of October 2004 and August 2009 decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Regarding the petition to reopen the claim of service connection for residuals of a fractured lumbar spine with DDD, including diagnosed spinal stenosis, although the RO reopened the claim when it decided the underlying issue on the merits in the January 2011 statement of the case, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd, 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  Further, while the RO has identified the rating decision on appeal in this matter as the August 2009 rating decision, the evidence of record clearly indicates that the Veteran timely filed his notice of disagreement with an earlier October 2004 RO administrative decision denying his claim because he had not submitted new and material evidence.  The Board has characterized the claim accordingly.  

In his VA Form 9, received in February 2011, the Veteran requested a video conference hearing before a Veterans Law Judge.  In March 2011, he withdrew this hearing request.  

The Veteran appeared before a Decision Review Officer at the RO in August 2011.  A transcript of this hearing is of record. 

During the course of the Veteran's appeal, service connection for psoriatic arthritis of both hands and an increased disability rating for eczema of both hands, were denied in an August 2011 rating decision, as well as an increased rating for bilateral hearing loss in a May 2013 rating decision.  Service connection was also denied for bronchitis and chronic obstructive pulmonary disease (COPD) in a March 2015 rating decision.  Although the Veteran initially appealed the denials of service connection and the initial disability rating assigned for his bilateral hearing loss, the Veteran did not perfect his appeal of these issues after statements of the case were issued.  Thus, these matters are not before the Board.

The reopened issue of entitlement to service connection for residuals of a fractured lumbar spine with DDD, to include diagnosed spinal stenosis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied the Veteran's claim of service connection for residuals of a fractured lumbar spine disability with DDD because it was not related to his service; the Veteran did not appeal the decision or submit new and material evidence within the year following notification of that decision.  

2.  The evidence received since the May 2003 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a fractured lumbar spine with DDD, including diagnosed spinal stenosis.  

3.  Arthritis of the right knee was not manifested in service or within one year after the Veteran's separation from service; and no diagnosed right knee disability is shown to be related to his service.
4.  Arthritis of the left knee was not manifested in service or within one year after the Veteran's separation from service; and no diagnosed left knee disability is shown to be related to his service.


CONCLUSIONS OF LAW

1.  The May 2003 RO decision, which denied the Veteran's claim of service connection for residuals of a lumbar spine fracture with DDD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a lumbar spine fracture with DDD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  The criteria for service connection for a right knee disability, diagnosed as DJD, have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).  

4.  The criteria for service connection for residuals of a left knee disability, diagnosed as DJD, have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  

A standard February 2008 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  A transcript of the Veteran's testimony at his RO hearing is also of record.  

The Veteran was provided a VA examination in September 2008.  The examination report is sufficient evidence for deciding the claims of entitlement to service connection for right and left knee disabilities.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Legal Criteria and Analysis

New and Material Evidence
2700639
The Veteran is seeking to reopen his claim of entitlement to service connection for residuals of a lumbar spine fracture with DDD, which were initially denied by a July 2002 rating decision.  The claim was initially denied on the basis that there was no evidence of any etiological link to the Veteran's service.  See generally, 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Within a year of the July 2002 rating decision, the Veteran submitted new and material evidence in support of his claim of service connection and a May 2003 rating decision readjudicated the claim.  The May 2003 rating decision again denied the Veteran's claim on the basis that the evidence did not support an etiological link between the Veteran's back disability and his service.  The Veteran did not timely appeal the May 2003 rating decision.  Moreover, additional evidence was not received within one year of issuance of the decision.  See 38 C.F.R. § 3.156(b).  Thus, the May 2003 decision is final as to the denial of service connection for residuals of a lumbar fracture with DDD.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The RO received the Veteran's petition to reopen the issue of entitlement to service connection for residuals of a lumbar fracture with DDD, including diagnosed spinal stenosis, in July 2004.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to VA; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

As noted above, the RO reopened and denied the claim for service connection for residuals of a lumbar spine fracture with DDD on a de novo basis.  However, the Board must first consider whether new and material evidence has been received to reopen the claim, regardless of the RO's actions.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

The evidence of record at the time of the May 2003 rating decision consisted of the Veteran's service treatment records reflecting his history of recurrent low back pain in a May 1968 pre-induction examination.  October 1968 service treatment records indicate he had fallen off of a truck one and a half years prior to service, injuring his back.  He reported that he had been receiving heat treatment.  Although he claimed that civilian X-ray studies of his back were abnormal, X-ray studies in October 1968 showed no significant abnormality.  The Veteran was put on a physical profile for low back pain.  A service treatment record about one week later indicated physical examination showed lumbar lordosis with no muscle spasm.  The diagnosis was chronic ligament tightening.  He was subsequently treated for diagnosed chronic low back strain in February 1969 and March 1969.  An October 1971 report of medical history shows the Veteran reported a history of back trouble; however, the accompanying separation examination report shows that a clinical evaluation of the spine was normal.  
Evidence of record at the time of the May 2003 rating decision also included post-service private and VA treatment records showing treatment for low back pain as early as February 1975.  At that time, the Veteran complained of severe back pain of 2 weeks' duration.  The diagnosis was lumbosacral strain.  December 1979 private X-ray studies of the lumbar spine showed straightening of the lumbar spine and some possible narrowing of disc space L5-S1.  A March 1983 medical examination report shows that clinical evaluation of the spine revealed DDD.  A March 1994 private treatment record shows the Veteran complained of low back pain of 3 days' duration.  In December 2001, the Veteran reported continued low back pain and discomfort since 1994, when he sustained a lumbar spine fracture.  A December 2002 private treatment record notes that the Veteran broke his lumbar spine and ruptured several discs when he fell from a roof in 1994.  

The evidence associated with the claims file subsequent to the May 2003 rating decision includes a March 2008 private physician's evaluation of the Veteran's diagnosed lumbar spinal stenosis and fracture of L1 and L4.  The physician opined that the Veteran's documented low back problems in the 1960s had led to deterioration of the spine with the development of the spinal stenosis that pre-existed the 1994 injury.  The physician believed the 1994 injury exacerbated the Veteran's spinal stenosis but did not cause it.  VA examination reports dated in September 2008 and December 2010 were also added to the record, as well as VA and private treatment records dating from 2007.  

The March 2008 private evaluation of the Veteran's low back is new, in that it was not previously of record.  The evaluation suggests a relationship between the currently diagnosed spinal stenosis and the Veteran's service.  

Since the lack of evidence of an etiological relationship between the Veteran's current low back disability and his service was in part the basis for the denial of the claim in the prior decision, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim and is material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  

New and material evidence has been received to reopen the claim for service connection for residuals of a fractured lumbar spine with DDD, and including diagnosed spinal stenosis, and reopening the claim is warranted.  The reopened claim is further addressed in the remand section of this decision.  

Service Connection

The Veteran contends that his current bilateral knee disability is the result of his jumping on and off armored vehicles during his combat service in Vietnam escorting convoys.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain chronic diseases, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination of whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 (2000).  

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).  The statute does not establish service connection for a combat veteran.  It aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  Gregory v. Brown, 8 Vet. App. 563 (1996); Kessel v. West, 13 Vet. App. 9 (1999).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service personnel records reflect that he served in Vietnam from March 1970 to March 1971.  The Veteran has reported combat service; however, he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal with device; these medals do not reflect that he was engaged in combat with the enemy.  He was not awarded the Combat Infantry Badge and his military occupational specialty was military policeman.  Although his awarded medals are not associated with participation in combat, his service personnel records indicate that he was involved the Vietnam Winter Spring Offensive and in an unnamed campaign.  Additionally, the company he was assigned to was awarded a citation for valorous combat achievements for duties that included convoy escort during the period the Veteran was assigned to the company.  Resolving all doubt in the Veteran's favor, the Board finds the Veteran is entitled to the presumption afforded under 38 U.S.C.A. § 1154(b).

The Veteran does not allege that he injured either knee during service.  During his August 2011 RO hearing, he testified that he first experienced problems with his knees 2 to 3 years after his discharge.  He has offered satisfactory lay evidence that he repeatedly jumped on and off armored vehicles while serving in combat.  He stated that he sometimes jumped approximately 5 feet when getting off the vehicles.  He has offered satisfactory lay evidence describing the physical circumstances of his service.  His statements are consistent with the circumstances, conditions and hardships of combat service.  The physical rigors as described by the Veteran are presumed to have occurred in service.  The Board must still determine whether the Veteran's current right and left knee disabilities are etiologically linked to his inservice physical activity getting on and off armored vehicles.  

Service treatment records are negative for complaints, treatment or findings associated with either knee.  An October 1971 report of medical history shows the Veteran denied any problem with a trick or locked knee.  The accompanying discharge medical examination shows that clinical evaluation of the lower extremities was normal.  

Post-service military civilian employment records show the Veteran continued to deny a history of a trick or locked knee in reports of medical history, dated in February 1979, February 1980, and February 1981.  

Subsequent VA and private treatment records show the Veteran first complained of chronic knee pain in March 2002.  At that time, he expressed concerns regarding bone degeneration associated with his chronic knee pain.  He was assessed with bilateral knee arthralgia in March 2007.  In July 2007, the Veteran complained of right knee pain of 2 months' duration.  He denied any history of associated injury.  He complained of chronic left knee pain without a history of significant trauma in October 2007.  

On September 2008 VA examination, the Veteran reported that he began having problems with his knees about 6 to 8 months previously.  He denied any specific trauma.  He reported that in the late 1970s, when he was working in the fire department, he did have problems with his knees giving way.  He indicated that this symptom resolved.  X-rays taken at the time of the September 2008 VA examination revealed mild degenerative changes and the examiner diagnosed mild arthritis.  The VA examiner opined that the Veteran's diagnosed mild arthritis of the bilateral knees was less likely related to his physical activity jumping on and off military vehicles during combat service in Vietnam.  The examiner observed that there was no documented injury in service or on the separation examination.  The examiner opined that the Veteran's mild degenerative arthritis of the bilateral knees was more likely than not related to the Veteran's current age and repeated microtrauma associated with increased weightbearing secondary to morbid obesity.  

Subsequent VA treatment records dated in March 2012 and August 2012 indicate the Veteran had DJD in the bilateral knees and other weightbearing joints.  The August 2012 treatment record indicates that the Veteran's severe DJD of the bilateral knees was secondary to obesity.  

The evidence shows that there is no diagnosis of right or left knee disability, including DJD, in service or within a year of separation.  The first report of DJD was in September 2008, almost 37 years after the Veteran's separation from service.  As the evidence does not show right or left knee year of discharge, he is not entitled to service connection for left or right knee arthritis on a presumptive basis, as a chronic disease.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

None of the medical evidence of record etiologically links the Veteran's currently diagnosed right and left knee disabilities, including DJD, to his service, or any incident therein.  Although he is competent to describe his symptoms since service, the Veteran, as a layperson, is not competent to provide the necessary etiological link to either his service or any incident therein.  

Likewise, there is no medical evidence of record indicating any right or left knee disability until March 2002, almost 31 years after the Veteran's discharge from service, and there is no competent evidence linking any such disability to his service or any incident therein.  In fact, the September 2008 VA examiner, as well as subsequent treatment records indicate that the Veteran's bilateral knee DJD is most likely secondary to his morbid obesity.  Although the Veteran has stated that he has had recurring right and left knee pain since service, and he is competent to do so, the Board finds the opinion of the September 2008 VA examiner to hold more probative value.  The credibility of the Veteran's statements saying he has had recurring right and left knee pain since service is diminished by his October 1971 discharge examination report showing he denied any medical history of knee problems and his subsequent post-service medical history reports dated in February 1979, February 1980, and February 1981, indicating no history of any knee problems.  Additionally, on September 2008 VA examination he reported an onset of pain 6 to 8 months previously and giving way of the knee in the late 1970s, which would have been several years after his service discharge.  In contrast, the VA examiner's opinion was based on a review of the Veteran's record, physical examination, and considered alternative etiologies of the left and right knee disabilities, including the Veteran's obesity.

Accordingly, the Board finds the evidence weighs against a finding that any current right or left knee disability is related to the Veteran's military service, to include as based on continuity of symptomatology.  

The preponderance of the evidence is against the claims of service connection for a right knee and/or left knee disability, including DJD; there is no doubt to be resolved; and service connection for right knee and/or left knee disability, to include DJD, is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of service connection for residuals of a fractured lumbar spine with DDD, to include diagnosed spinal stenosis, is reopened, and, to this extent only, the appeal is granted.  

Service connection for a right knee disability, including DJD, is denied.

Service connection for a left knee disability, including DJD, is denied.  


REMAND

On the reopened claim for service connection for residuals of a fractured lumbar spine with DDD, to include spinal stenosis, the evidence of record is insufficient to decide the claim.  Further development is required.  

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the September 2008 and December 2010 VA examiners both opined that the Veteran's currently diagnosed DDD of the lumbar spine and spinal stenosis were more likely the result of his post-service injuries, the opinions lack clarity and are in terms of a "more likely" standard rather than the appropriate "clear and unmistakable" standard, as there is an indication that his lumbar spine disability preexisted his service.  Additionally, the March 2008 private opinion indicates that spinal stenosis preexisted the Veteran's post-service 1994 injury, but does not clearly state an opinion regarding whether it preexisted his service.  Thus, a new VA examination and opinion that addresses the appropriate standard must be provided.  

Evidence of record further reflects that the Veteran receives ongoing VA medical treatment for his lumbar spine disability at the El Paso, Texas, VA Healthcare System and affiliated outpatient facilities and clinic.  As evidence of record only includes treatment records dated up to September 2015 from these facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for residuals of a lumbar spine fracture with DDD and spinal stenosis. 

Regardless of his response, obtain all outstanding records relevant to the claim being remanded, to include VA treatment records from the El Paso Healthcare System and affiliated outpatient facilities and clinic from September 2015 to the present.  

All attempts to secure this evidence must be documented in the record and provide Veteran with notification under 38 C.F.R. § 3.159(e) if any records are unavailable.  

2.  The Veteran must be afforded a VA examination by an appropriate medical professional to determine whether a low back disability, to include residuals of a fractured lumbar spine, DDD and spinal stenosis, is related to his military service.  The claims file and all electronic records must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on review of all the evidence of record, the examiner must provide opinions on the following questions:  

(1)  Is there clear and unmistakable (obvious or manifest) evidence that any diagnosed low back disability preexisted the Veteran's period of active duty service (from October 1968 to October 1971)?  

(2)  If the answer is that a diagnosed low back disability preexisted service, then is there clear and unmistakable (obvious or manifest) evidence that any such preexisting disability DID NOT increase in severity beyond the natural progression of the disability during the above noted period of active duty service (i.e., the disability was not aggravated by service)?  

(3)  If the answer to any of questions (a) (1)-(2) is "no," then is it at least as likely as not (50 percent or greater) that any diagnosed low back disability is related to any injury or disease in active duty service?  

The examiner must provide a complete rationale for all opinions expressed that addresses the Veteran's May 1968 pre-induction medical history reports of chronic back pain, as well as October 1968 and subsequent in-service treatment for back complaints, the February 1975 post-service evidence of a lumbosacral strain and the December 1979 X-ray evidence of straightening of the lumbar spine and some narrowing of the disc space at level L5-S1.  The opinions must also address the Veteran's statements regarding the onset of his symptoms as well as the March 2008 private evaluation of the Veteran indicating his spinal stenosis pre-dated his 1994 lumbar spinal fracture.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


